ON MOTION FOR REHEARING

PER CURIAM.
We deny petitioner’s motion for rehearing in which he argues, incorrectly, that the circuit court ordered all three of his minimum mandatory sentences to run concurrently. The order required that only his minimum mandatory sentences for his convictions of armed robbery and possession of a firearm in the commission of a felony (case number CR84-2680) run concurrently because they arose out of the same criminal episode. On the other hand, his conviction for armed robbery in case number CR84-2682 arose from an entirely separate criminal episode. Thus, there was no error in ordering that the minimum mandatory sentence imposed in case number CR84-2682 run consecutive to the minimum mandatory sentences in the other case. The record shows that the Department of Corrections structured his sentences accordingly.
DENIED.
STEVENSON, TAYLOR and HAZOURI, JJ., concur.